Citation Nr: 1523967	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-41 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the February 10, 1981  rating decision that assigned a noncompensable evaluation following the grant of service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Air Force from October 1971 to December 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which found that no revision was warranted in the evaluation for hypertension. 

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.


FINDING OF FACT

The February 1981 rating decision that assigned a non compensable rating following the grant of service connection for hypertension was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome of the claim.


CONCLUSION OF LAW

The February 1981 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the VCAA is inapplicable to CUE motions, and therefore need not be further discussed in this decision.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

CUE

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105(a).  See 38 C.F.R. § 3.104(a).  If the evidence establishes CUE, the prior decision will be reversed or amended; finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id. 

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14 ).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).

A CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist a Veteran with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d). 

The Veteran contends that there was CUE in the February 1981 rating decision that granted service connection for hypertension and assigned a noncompensable rating effective December 14, 1979.  He contends that at the time of the rating decision, it was clear that the Veteran's diastolic blood pressure readings were predominantly over 100 and he was on blood pressure medication, therefore meeting the requirements for a 10 percent disability rating.  The Veteran contends that the RO did not include three additional post-service blood pressure readings in the February 1981 rating decision, which showed diastolic pressure readings at 100 and above.  

At the time of the February 1981 rating decision, a 10 percent evaluation was assigned for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101, when there was diastolic pressure predominantly 100 or more.  When continuous medication was shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, a minimum rating of 10 percent was to be assigned.  

Basically, the Veteran's allegation of CUE in the February 1981 rating decision is that the RO failed to consider evidence of record.  However, the private medical records containing the three additional blood pressure readings were part of the record at the time of the February 1981 rating decision, and the Veteran does not contend otherwise.  The United States Court of Appeals for the Federal Circuit has held that, absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination of service connection must be presumed to have been reviewed by VA, and no further proof of such review is needed.  See Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The Veteran has provided no evidence to contradict the presumption that the RO reviewed all the evidence of record at the time it rendered the February 1981 rating decision.  Hence, the Board must presume that such evidence was considered at that time.

In essence, the Veteran argues that the RO did not adequately evaluate the evidence of record in February 1981, and should have found that the Veteran's diastolic blood pressure readings were predominately over 100.  The Veteran may disagree with how the evidence was weighed by the RO, but an attack on how the facts were weighed at the time of the previous rating decision cannot constitute a valid claim of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995) (mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process).  That the Veteran would have the Board weigh the evidence differently, or even if the Board would have decided differently, does not create a basis for finding CUE.    

Even if the Board were to take the Veteran's allegations as adequate, it is not undebatable that a 10 percent evaluation would have been assigned.  The evidence of record at the time of the February 1981 rating decision consisted of the Veteran's service treatment records, private treatment records, and VA treatment records.  Service treatment records show that at the time of enlistment in September 1971, the Veteran's blood pressure reading was measured at 136/78.  In September 1973, his blood pressure reading was 120/80.  In February 1974, it was measured at 164/94.  May 1974 readings were 140/90 and 118/80.  A January 1976 reading measured at 130/96, and an August 1976 reading was 150/90.  In September 1978, his readings were 142/96 in the left arm and 142/98 in the right arm.  In the same month, there were readings of 144/100 and 142/96, and medication was prescribed.  In February 1979, his blood pressure was 162/105 and it was noted that he was not taking his medication.  Several days later, his blood pressure reading was recorded at 132/95.  Later that month, a reading of 140/90 was recorded.  An October 1979 dental patient history showed a reading of 120/82.  Following service, blood pressure readings consisted of a June 1980 reading of 120/100; 130/100 in August 1980; 140/102 in both arms also in August 1980; readings of 150/110 and 142/100 in September 1980; 128/94 in both arms and 128/98 in October 1980; and readings of 138/78 on both arms in January 1981.  

The RO's assignment of a noncompensable rating in February 1981 was supported by the evidence of record at that time and was a reasonable exercise of adjudicatory judgment.  As the blood pressure readings in evidence did not show diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with continuous medication for control, reasonable minds could conclude that a compensable rating was not warranted in this case.  Thus, it cannot be undebatable that a compensable rating would have been assigned.  If it is not clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).  

In sum, there is no showing that the RO committed CUE in the February 1981 rating decision.  Accordingly, as CUE has not been shown, the appeal is denied.






ORDER

As there was no CUE in the February 1981 rating decision that assigned a noncompensable evaluation following the grant of service connection for hypertension, the appeal is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


